In a proceeding for an inspection of the books of account, records and papers of a corporation, the appeal is from an order of an Official Referee dismissing the petition. Order unanimously affirmed, without costs, and without prejudice to a new application after the lapse of *849one year from April 14, 1958, the date of the last hearing before the Referee, or after the lapse of a shorter period in the event of any serious change in the circumstances. When a stockholder seeks an inspection of corporate records, it may well be that the burden is not on him to establish his good faith but rather on the corporation to prove his bad faith (Matter of Ditisheim, 96 N. Y. S. 2d 622, 626 and cases cited therein). Nonetheless, we see no basis for disturbing the factual findings made by the Referee and for granting an inspection at this time. It is difficult to understand what bona fide purpose an inspection would have served, since it was requested at a time when the results of the venture were not yet fully available. Present—Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.